Citation Nr: 0426024	
Decision Date: 09/21/04    Archive Date: 09/29/04

DOCKET NO.  98-21 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for arterial hypertension.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for lumbar myositis secondary to lumbar strain.  

3.  Entitlement to service connection for a nervous disorder.

4.  Entitlement to service connection for muscular pain, 
claimed as due to an undiagnosed illness.  

5.  Entitlement to service connection for a neuropsychiatric 
disorder, claimed as loss of memory and sleep disturbance as 
due to an undiagnosed illness.  

6.  Entitlement to service connection for gastrointestinal 
disturbances, claimed as due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


INTRODUCTION

The veteran served on active duty from November 1973 to March 
1974 and from January 1991 to July 1991.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from several rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.  In a November 1996 rating 
decision the RO granted service connection for arterial 
hypertension and assigned a 10 percent evaluation and denied 
service connection for a nervous disorder.  The veteran 
disagreed with the initial evaluation assigned.  In an August 
2002 rating decision the RO granted service connection for 
lumbar myositis as secondary to lumbar strain and assigned a 
10 percent evaluation.  The veteran disagreed with the 
initial evaluations assigned.  In a February 2003 rating 
decision the RO denied the veteran's claims of entitlement to 
service connection for muscular pain, loss of memory and 
sleep disturbance and gastrointestinal disturbances as due to 
an undiagnosed illness.  

The issues of entitlement to an initial evaluation in excess 
of 10 percent for lumbar myositis secondary to lumbar strain, 
entitlement to service connection for a nervous disorder and 
entitlement to service connection for gastrointestinal 
disturbances, specifically gastroesophageal reflux disease 
and hyperacidity, will be addressed in the remand portion of 
this decision.  


FINDINGS OF FACT

1.  Arterial hypertension is manifested by diastolic pressure 
readings between 70 and 130 and systolic pressure readings 
between 110 and 185.  

2.  The veteran has not been shown by competent medical 
evidence to suffer from muscular pain, which can be related 
to his periods of active duty.  

3.  The veteran's muscular pain has been attributed to known 
clinical diagnoses, arthralgia of the knees, polyarthralgias, 
very mild degenerative osteoarthritic changes with minimal 
narrowing of the medial knee joint compartments, degenerative 
joint disease of extremity joints bilateral shoulder 
bursitis, bilateral elbow bursitis, bilateral feet plantar 
fascitis, bilateral Achilles tendonitis, and mild 
degenerative joint disease both shoulders, right elbow and 
lumbar spine, left hip and digits of the right hand.  

4.  The veteran has not been shown by competent medical 
evidence to suffer from a neuropsychiatric disorder, claimed 
as loss of memory and sleep disturbance, which can be related 
to his Persian Gulf War period of active duty.  

5.  The veteran's neuropsychiatric disorder, claimed as loss 
of memory and sleep disturbance, has been attributed to known 
clinical diagnoses, major depressive disorder severe anxiety 
disorder and major depressive disorder.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for arterial hypertension have not been met.  38 
U.S.C.A. §§ 1155, 5100, 5102, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.120, 3.159, Part 4, 4.104, Diagnostic Code 7101 
(2003).  

2.  Muscular pain, claimed as due to an undiagnosed illness, 
was not incurred in or aggravated by active duty, nor 
presumed to be related to service in the Persian Gulf.  38 
U.S.C.A. §§ 1110, 1111, 1112, 1117, 5100, 5102, 5103A, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.159, 3.102, 3.303, 
3.304, 3.317 (2003).  

3.  A neuropsychiatric disorder, claimed as loss of memory 
and sleep disturbance as due to an undiagnosed illness, was 
not incurred in or aggravated by active duty, nor presumed to 
be related to service in the Persian Gulf.  38 U.S.C.A. §§ 
1110, 1111, 1112, 1117, 5100, 5102, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.159, 3.102, 3.303, 3.304, 3.317 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Evaluation For Arterial Hypertension  

Disability evaluations are determined by comparing the 
symptoms the veteran is presently experiencing with criteria 
set forth in the VA's Schedule for Rating Disabilities-which 
is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  In evaluating the 
veteran's request for an increased rating, the Board 
considers the medical evidence of record.  In so doing, it is 
our responsibility to weigh the evidence before us.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  All evidence must be evaluated in arriving 
at a decision regarding an increased rating.  38 C.F.R. §§ 
4.2, 4.6 (2003).

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  While 
the entire recorded history of a disability is to be reviewed 
by the rating specialist, the regulations do not give past 
medical report precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson v. West, 
12 Vet. App. 119 (1999), the Court held that the rule 
articulated in Francisco did not apply to the assignment of 
an initial rating for a disability following an initial award 
of service connection for that disability.  Fenderson, 12 
Vet. App. at 126; Francisco, 7 Vet. App. at 58.

The United States Court of Appeals For Veterans Claims 
(Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2003) in the first instance.  Floyd v. Brown, 9 
Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
the VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.  

In a November 1997 rating decision service connection for 
arterial hypertension was granted and assigned a 10 percent 
evaluation under Diagnostic Code 7101, for hypertensive 
vascular disease.  

The Board notes that, during the pendency of this appeal, the 
criteria for rating cardiovascular disorders were amended 
effective January 12, 1998.  62 Fed. Reg. 65207-65224 
(December 11, 1997).  In Karnas v Derwinski, 1 Vet. App. at 
312-13, the Court held that when there has been a change in 
an applicable statute or regulation after a claim has been 
filed but before a final decision has been rendered, VA must 
apply the version of the statute or regulation which is most 
favorable to the claimant, unless Congress has expressly 
provided otherwise or has authorized VA to provide otherwise 
and VA has done so.  However, in Kuzma v Principi, 341 F.3d 
1327 (Fed. Cir. 2003), Federal Circuit overruled the Karnas 
rule as it applies to determining whether a statute or 
regulation applies to cases pending when the new provision 
was enacted or issued.  The Federal Circuit overruled Karnas 
"to the extent [it] conflict[s] with the Supreme Court's and 
our own binding authority."  Under the Supreme Court's 
precedents, if applying a new statute or regulation to a 
pending claim would have a genuinely retroactive effect, it 
may not be applied, but if there would be no such retroactive 
effect, the new statute or regulation must ordinarily be 
applied.  VAOPGCPREC 7-2003 (November 19, 2003).  

Although the regulations with regard to the criteria for 
rating cardiovascular disorders were amended effective 
January 12, 1998, pursuant to Kuzma the Board need only apply 
the revised version of the rating criteria.  

A minimum rating of 10 percent is provided for diastolic 
pressure, i.e., the bottom number of a blood pressure 
reading, predominantly 100 or more, or systolic pressure, the 
top number of a blood pressure reading, of predominantly 160 
or more, or for an individual with a history of diastolic 
pressure predominantly 100 or more who requires continuous 
medication for control.  The next higher evaluation of 20 
percent requires diastolic pressure of predominantly 110 or 
more, or systolic pressure of predominantly 200 or more.  The 
next higher evaluation of 40 percent requires diastolic 
pressure of 120 or more, and the evaluation of 60 percent 
requires a diastolic pressure of predominantly 130 or more.  
This is the highest shedular rating for hypertension.  For 
purposes of this section, the term hypertension means that 
the diastolic blood pressure is predominantly 90 mm. or 
greater, and isolated systolic hypertension means that 
systolic blood pressure is predominantly 160 mm or greater 
with a diastolic blood pressure of less that 90mm.  The note 
that follows states that hypertension or isolated systolic 
hypertension must be confirmed by readings taken two or more 
times on at least three different days.  38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2003).  

Private medical records documented the following blood 
pressure readings: 150/100 in March 1993; 160/100 in April 
1993; 150/104 in January 1994; 150/104 February 1994; 180/120 
in July 1994; 150/104 in October 1994; 180/130 in November 
1994; 130/100 in February 1995; and 130/110 in June 1995.  

VA Medical Center records documented the following blood 
pressure readings:  110/70 in December 1994; 150/100, 
171/116, 155/102, and 185/123 in April 1997;144/100 in May 
2002; 160/100 in August 2002; 168/93 and 160/110 in October 
2002; 153/102 and 159/99 in July 2003; 137/86 and 139/83 in 
August 2003.  

At the April 1995 VA examination the blood pressure readings 
were 145/90, 148/92, 145/90.  At the June 2002 VA examination 
the veteran's blood pressure readings were 152/86, 156/88, 
and 160/82.  At the October 2003 VA examination the veteran's 
blood pressure reading was 160/110.

The veteran's diastolic pressure was only 110 or more only 
four times out of twenty-nine times.  A 20 percent evaluation 
requires a diastolic pressure of predominantly 110 or more 
and four times out of twenty-nine is not predominant.  The 
veteran has never had a systolic pressure reading of 200 or 
more.  The veteran's diastolic pressure readings were between 
70 and 130, with only 4 readings of 110 or more.  The 
veteran's systolic pressure readings were between 110 and 
185.  The criteria for a higher evaluation have not been met, 
as the evidence does not show diastolic pressure 
predominantly 110 or more or systolic pressure predominantly 
200 or more.  Thus, his claim for an initial evaluation in 
excess of 10 percent for the service connected arterial 
hypertension must be denied.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).  

II.  Service Connection Due To Undiagnosed Illness

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2003).  In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2003).

Service-connection generally requires medical evidence of a 
current disability; evidence of incurrence or aggravation of 
a disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, a nexus, or 
link, between the in-service disease or injury and the 
current disability as provided by competent medical evidence.  
Cohen v. Brown, 10 Vet. App. 128, 137 (1997); Caluza v. 
Brown, 7 Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); Layno v. Brown, 6 Vet. App. 465 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
post-service symptomatology.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 495 (1997); McCormick v. Gober, 14 
Vet. App. 39 (2000).

Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
For some factual issues, competent lay evidence may be 
sufficient.  Lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness.  
Layno v. Brown, 6 Vet. App. at 469.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

VA shall pay compensation to a Persian Gulf veteran who 
exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more of the following signs or symptoms, 
provided that such disability: Became manifest either during 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2006; and by history, physical examination, and laboratory 
tests cannot be attributed to any known clinical diagnosis; 
38 C.F.R. § 3.317(a)(1) (2003).

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to: (1) Fatigue; (2) 
Signs or symptoms involving skin; (3) Headache; (4) Muscle 
pain; (5) Joint pain; (6) Neurologic signs or symptoms; (7) 
Neuropsychological signs or symptoms; (8) Signs or symptoms 
involving the respiratory system (upper or lower); (9) Sleep 
disturbances; (10) Gastrointestinal signs or symptoms; (11) 
Cardiovascular signs or symptoms; (12) Abnormal weight loss; 
(13) Menstrual disorders. 38 C.F.R. § 3.317(b).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification. 38 
C.F.R. § 3.317(a)(2).

Disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic. The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest. 38 C.F.R. § 3.317(a)(3).

Compensation shall not be paid if there is affirmative 
evidence that an undiagnosed illness was not incurred during 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War; or if 
there is affirmative evidence that an undiagnosed illness was 
caused by a supervening condition or event that occurred 
between the veteran's most recent departure from active duty 
in the Southwest Asia theater of operations during the 
Persian Gulf War and the onset of the illness; or if there is 
affirmative evidence that the illness is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs. 38 C.F.R. § 3.317(c).

The term "Persian Gulf veteran" means a veteran who served on 
active military, naval, or air service in the Southwest Asia 
Theater of operations during the Persian Gulf War. The 
Southwest Asia Theater of operations includes Iraq, Kuwait, 
Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of 
Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, 
the Red Sea, and the airspace above these locations. 38 
C.F.R. § 3.317(d).

A.  Muscular Pain 

Service medical records show that on the June 1988 Report of 
Medical Examination at enlistment abnormalities of the lower 
extremities and spine were noted.  The veteran was seen for 
complaints of low back pain and right leg pain in November 
1988 and December 1988.  The assessment in April 1991 was 
acute lumboscral strain.  In April 1991 the veteran underwent 
physical therapy for his low back.  The Board notes that the 
veteran is currently service connected lumbar myositis 
secondary to lumbar strain.  See 38 U.S.C.A. § 1110 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.304 (2002).  

An October 1994 private medical statement reveals that the 
veteran was seen for lumbar pain and left hip pain.  

Post service VA medical records, dated March 1995 to October 
2003, show that the veteran was seen for post traumatic low 
back pain, chronic low back strain, arthralgia of the knees, 
and polyarthralgias cause undetermined.  The March 1995 
pelvis x-ray was normal.  The October 2002 arthritic bone 
survey revealed subchondral cyst of the middle phalanx of the 
left second digit.  The June 2003 bilateral knee x-ray 
revealed very mild degenerative osteoarthritic changes with 
minimal narrowing of the medial knee joint compartments.  

The April 1995 VA general medical examination diagnoses 
included low back pain.  

The October 2002 VA general medical examination diagnoses 
included chronic low back pain and degenerative joint disease 
of extremity joints.  The October 2002 VA fibromyalgia 
examination diagnoses were bilateral shoulder bursitis, 
bilateral elbow bursitis, bilateral feet plantar fascitis, 
bilateral Achilles tendonitis, cervical lumbar paravertebral 
myositis, and mild degenerative joint disease both shoulders, 
right elbow and lumbar spine, left hip and digits of the 
right hand by arthritic bone survey x-rays at VAMC October 
2002.  The VA examiner noted that the veteran did not fulfill 
the criteria of a fibromyalgia diagnosis.  

Based on the foregoing, with respect to the claimed muscular 
pain, the Board finds that this claimed symptomatology has 
been attributed to known clinical diagnoses, arthralgia of 
the knees, polyarthralgias, very mild degenerative 
osteoarthritic changes with minimal narrowing of the medial 
knee joint compartments, degenerative joint disease of 
extremity joints bilateral shoulder bursitis, bilateral elbow 
bursitis, bilateral feet plantar fascitis, bilateral Achilles 
tendonitis, and mild degenerative joint disease both 
shoulders, right elbow and lumbar spine, left hip and digits 
of the right hand, and is not shown to be the manifestations 
of an undiagnosed illness.  Thus, 38 C.F.R. § 3.317 
(undiagnosed illnesses) is not for application in this 
instance since diagnoses has been made.

B.  Neuropsychiatric Disorder 

The veteran has claimed entitlement to service connection for 
a neuropsychiatric disorder, claimed as loss of memory and 
sleep disturbance as due to an undiagnosed illness.  The 
undiagnosed illness provisions, 38 C.F.R. § 3.317, apply to 
Persian Gulf veteran.  The veteran had active duty from 
January 1991 to July 1991 during the Persian Gulf War.  

Service medical records, dated January 1991 to July 1991, do 
not show that the veteran was seen for a psychiatric disorder 
during this period of service.  Thus, direct service 
connection for a neuropsychiatric disorder, claimed as loss 
of memory and sleep disturbance is not warranted, as there is 
no evidence of incurrence of a disease or injury in service.  
See 38 U.S.C.A. § 1110 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.303, 3.304 (2002); Cohen v. Brown, 10 Vet. App. 128, 137 
(1997); Caluza v. Brown, 7 Vet. App. 498 (1995) aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Layno v. Brown, 
6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

Post service VA medical records, dated March 1995 to October 
2003, show that the veteran was seen for depression by 
history.  

The April 1995 VA psychiatric examination diagnosis was no 
mental disorder.  

The veteran underwent a private psychiatric evaluation in 
October 2002.  The diagnosis was major depressive disorder 
severe anxiety disorder.  The private psychiatrist commented 
that the veteran had a severe degree of impairment at the 
emotional level of functioning that impairs severely his 
functional capacity.  He was in need of long-term psychiatric 
treatment.  The veteran needed a lot of psychotherapy to work 
ego strength, trying to diminish the recurrence of 
exacerbations of the anxiety caused by his life threatening 
traumatic experience.  

The October 2002 VA psychiatric examination diagnosis was 
major depressive disorder, single episode, moderate.  The VA 
examiner opined that there was no previous history of 
psychiatric disorder and no evidence of psychiatric treatment 
before the veteran began treatment with a private 
psychiatrist in June 2001.  The veteran was evaluated in a VA 
examination in April 1995 and he reported that he was not 
complaining of any type of psychiatric symptoms at that time.  
Due to the above stated reasons the VA examiner reached the 
conclusion that the onset of the veteran's major depression 
was during the first month of 2001 and was not related to 
service.  

Based on the foregoing, with respect to the claimed 
neuropsychiatric disorder, claimed as loss of memory and 
sleep disturbance Board finds that this claimed 
symptomatology has been attributed to known clinical 
diagnosis, major depressive disorder severe anxiety disorder, 
and is not shown to be the manifestations of an undiagnosed 
illness.  Thus, 38 C.F.R. § 3.317 (undiagnosed illnesses) is 
not for application in this instance since a diagnosis has 
been made.

III.  Duty To Assist 

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2003)).

There has been a significant amount of analysis pertaining to 
the effective date, the scope, and the remedial aspects of 
the VCAA.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003); Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1344 (Fed. Cir. 2003) (but see Public Law 
No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003); 
Conway v. Principi, 353 F.3d 1359 (Fed. Cir. 2004); Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) (Pelegrini I), withdrawn 
and reissued, ___ Vet. App. ___, No. 01-944 (June 24, 2004) 
(Pelegrini II).  See also VAOPGCPREC 11-00 (Nov. 27, 2000); 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 
22, 2003); VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  In 
Pelegrini II, cited above, the United States Court of Appeals 
of Veterans Claims (Court) stated that, under the VCAA,

[t]he Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. § 
3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini II, supra, slip op. at 11.

The Board is further aware that much of the majority opinion 
in Pelegrini II, which includes the portion quoted 
immediately above, has been characterized as, "at best, 
dictum."  Id., slip op. at 23 (Ivers, J., concurring in part 
and dissenting in part).  In any event, considering all the 
foregoing authorities as applicable to this case, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter.

VA satisfied this duty by means of letters to the veteran 
from the RO dated in May 2002 and January 2003.  
Specifically, in the May 2002 RO letter the RO informed the 
appellant of the following: 1.) What must the evidence show 
to establish entitlement; 2.) What information or evidence 
was still needed from the appellant; 3.) What the appellant 
could do to help with the claims; 4.) VA's duty to assist the 
appellant in obtaining evidence for the claims; and 5.) What 
has been done to help with the claims.  Therefore, VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In November 1996, prior to the enactment of the 
VCAA, the RO granted service connection for arterial 
hypertension and assigned a 10 percent evaluation, which the 
veteran appealed.  The veteran was not provided VCAA notice 
until May 2002.  Here, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  The veteran has provided information to 
assist in the development of his claim despite the deficiency 
in timing.  There is no indication that the disposition of 
his claim would not have been different had he received pre-
AOJ adjudicatory notice pursuant to section 5103(a) and § 
3.159(b).  Accordingly, any such error is nonprejudicial.  
See 38 U.S.C. § 7261(b)(2).  In February 2003 the RO denied 
the veteran's claims of entitlement to service connection for 
muscular pain, loss of memory and sleep disturbance and 
gastrointestinal disturbances as due to an undiagnosed 
illness.  The VCAA duty to assist letter with regard to these 
claims was sent to the veteran in January 2003, prior to the 
February 2003 rating decision.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  The RO has obtained the veteran's service medical 
records and post service private and VA medical records- all 
the evidence that the veteran has told VA about.  He has been 
asked to send VA information describing additional evidence 
or to send the evidence to VA which he has done.  There is no 
indication that additional relevant records exist.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  The appellant was afforded VA medical examinations 
in April 1995, June 2002, October 2002 and October 2003.  The 
reports of examinations are in the claims file.  Therefore, 
the Board concludes that no further assistance to the veteran 
is required.  

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the claim in the instant case 
have been properly developed.  Under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit to flowing to the veteran are 
to be avoided).  Moreover, given the completeness of the 
present record which shows substantial compliance with the 
notice and assistance provisions of the new legislation the 
Board finds no prejudice to the appellant by proceeding with 
appellate review.  Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).

The RO provided the appellant with the pertinent evidentiary 
development that was codified by VCAA and the implementing 
regulations.  In addition to performing the pertinent 
development required under VCAA and the implementing 
regulations, the RO notified the appellant of his right to 
submit evidence.  It would not breach his rights under VCAA 
and/or the implementing regulations for the Board to proceed 
to review the appeal.  


ORDER

An initial evaluation in excess of 10 percent for arterial 
hypertension is denied.  

Service connection for muscular pain, claimed as due to an 
undiagnosed illness is denied.  

Service connection for a neuropsychiatric disorder, claimed 
as loss of memory and sleep disturbance as due to an 
undiagnosed illness is denied.  


REMAND

In an August 2002 rating decision service connection for 
lumbar myositis secondary to lumbar strain was granted and 
assigned a 10 percent evaluation under Diagnostic Code 5292 
for limitation of lumbar spine motion.  The Board notes that, 
during the pendency of this appeal, the criteria for rating 
diseases and injuries of the spine, including cervical strain 
under Diagnostic Code 5237, spinal stenosis under Diagnostic 
Code 5238, degenerative arthritis of the spine under 
Diagnostic Code 5242, and intervertebral disc syndrome under 
Diagnostic Code 5243, were amended effective September 23, 
2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002).  Although the 
regulations with regard to the criteria for rating diseases 
and injuries of the spine were amended effective September 
23, 2002, pursuant to Kuzma only the revised version of the 
rating criteria applies.  The RO has not provided the veteran 
with the revised rating criteria and has not evaluated the 
veteran's lumbar myositis secondary to lumbar strain under 
the revised rating criteria.  

The veteran has made a claim of entitlement to service 
connection for a nervous disorder.  He had two periods of 
active duty from November 1973 to March 1974 and from January 
1991 to July 1991.  His service medical records from his 
second period of active duty are in the claims file.  
However, the service medical records from his first period of 
active duty are not in the claims files.  The Board notes 
that the RO made two attempt to obtain the veteran's service 
medical records.  VA will make as many requests as are 
necessary to obtain relevant records from a Federal 
department or agency. These records include but are not 
limited to military records, including service medical 
records.  VA will end its efforts to obtain records from a 
Federal department or agency only if VA concludes that the 
records sought do not exist or that further efforts to obtain 
those records would be futile.  Cases in which VA may 
conclude that no further efforts are required include those 
in which the Federal department or agency advises VA that the 
requested records do not exist or the custodian does not have 
them.  38 C.F.R. § 3.159 (c) (2).  

The veteran has made a claim of entitlement to service 
connection for gastrointestinal disturbances, claimed as due 
to an undiagnosed illness.  Service medical records provide 
the assessments of probable hatial hernia with esophagitis in 
May 1991.  The October 1992 to November 1992 private medical 
records show that the veteran was seen for gastroesophageal 
reflux disease.  Post service VA medical records, dated March 
1995 to October 2003, show that the veteran was seen for 
gastroesophageal reflux disease symptomatic.  The October 
2002 VA general medical examination diagnoses included 
gastroesophageal reflux disease and hyperacidity.  

Although the VA examined the veteran with regard to his 
gastrointestinal disturbances claim the VA examiner did not 
provide an opinion as to whether it is at least as likely as 
not that the veteran's gastroesophageal reflux disease and 
hyperacidity were incurred in or aggravated by service.  In 
the case of a claim for disability compensation, the 
assistance provided by the Secretary shall include providing 
a medical examination or obtaining a medical opinion when 
such an examination or opinion is necessary to make a 
decision on the claim. See 38 U.S.C.A § 5103A (West Supp. 
2002); 38 C.F.R. § 3.159(c)(4) (2003); Littke v. Derwinski, 1 
Vet. App. 90 (1991).  

In view of the foregoing, this case is REMANDED to the RO 
through the Appeals Management Center (AMC) in Washington, 
D.C., for the following action:  

1.  The veteran should be afforded a VA 
orthopedic examination to determine the 
severity of his lumbar myositis.  The 
claims file should be made available to 
the examiner for review before the 
examination.  

2.  After reviewing the veteran's claims 
folder as well as interviewing and 
examining him, the orthopedic examiner is 
requested to discuss the presence 
(including frequency) or absence of any 
persistent symptoms of intervertebral 
disc syndrome which are compatible with 
sciatic neuropathy with characteristic 
pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological 
findings appropriate to the site of the 
diseased disc with little intermittent 
relief.  Any neurological involvement, 
including the peripheral nerve or nerves 
involved, resulting from the lumbar 
myositis should be identified and 
described.  The examiner is requested to 
also obtain from the veteran information 
regarding the frequency (including 
duration) of any flare-ups of his 
service-connected low back disability 
that have resulted in bed rest prescribed 
by a physician or treatment prescribed by 
a physician within the past 12 months.  
Additionally, the examiner is requested 
to include in the examination report a 
discussion of the presence or absence of 
unfavorable ankylosis of the entire 
thoracolumbar spine and of unfavorable 
ankylosis of the entire spine.  

3.  The orthopedic examiner is requested 
to note the range of motion of the low 
back.  The examiner is requested to 
obtain active and passive ranges of 
motion (in degrees), state if there is 
any limitation of function and describe 
it, and state the normal range of motion.  
Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be addressed: 
(1) pain on use, including during flare- 
ups; (2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether 
pain significantly limits functional 
ability during flare-ups or when the 
affected segment of the spine is used 
repeatedly.  Special attention should be 
given to the presence or absence of pain, 
stating at what point in the range of 
motion pain occurs and at what point pain 
prohibits further motion.  The factors 
upon which the opinion is based must be 
set forth. The examiner is requested to 
provide complete rationale for all 
conclusions reached and explain any loss 
of mobility reported in the above 
examination.

4.  All indicated studies should be 
performed, and all manifestations of 
current disability should be described in 
detail.  The orthopedic examiner is asked 
to indicate in the examination report 
that the claims file has been reviewed.  

5.  Contact the National Personnel 
Records Center (NPRC) in order to obtain 
copies of the veteran's service medical 
records for his period of active duty for 
training, from November 1973 to March 
1974.  The veteran's duty assignment was 
with the CO B 5th Bn 3d 17.  Direct the 
NPRC to search all alternative sources at 
its disposal.  If no records are 
available, request that the NPRC provide 
certification to that effect.  

6.  Afford the veteran a VA psychiatric 
examination to determine whether he has a 
nervous disorder that was incurred in or 
aggravated by service.  The claims file 
should be made available to the examiner 
for review before the examination.  

7.  The VA psychiatric examiner is 
requested to state whether the veteran 
has a nervous disorder.  If the veteran 
has a nervous disorder the VA examiner is 
requested to opine whether it is more 
likely than not (i.e., probability 
greater than 50 percent); at least as 
likely as not (i.e., probability of 50 
percent); or less likely than not (i.e., 
probability less than 50 percent) that 
the veteran's nervous disorder was 
incurred in or aggravated by service.  
All indicated special studies deemed 
necessary should be accomplished.  Any 
opinions expressed by the examiner must 
be accompanied by a complete rationale.

8.  Afford the veteran a VA 
gastrointestinal examination the claims 
file should be made available to the 
examiner for review before the 
examination.  

9.  The gastrointestinal examiner is 
requested to render an opinion as to 
whether it is more likely than not (i.e., 
probability greater than 50 percent); at 
least as likely as not (i.e., probability 
of 50 percent); or less likely than not 
(i.e., probability less than 50 percent) 
that the veteran's current 
gastroesophageal reflux disease and 
hyperacidity was incurred in or 
aggravated by service.  All indicated 
special studies deemed necessary should 
be accomplished.  Any opinions expressed 
by the examiner must be accompanied by a 
complete rationale.  

10.  Following completion of the 
foregoing, the RO is requested to review 
the claims folder and ensure that all of 
the foregoing development actions have 
been conducted and completed in full. If 
any development is incomplete appropriate 
corrective action is to be implemented.

11.  If the benefit sought on appeal is 
not granted both the veteran and the 
veteran's representative should be 
provided a SSOC on the issue and afforded 
the appropriate opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case. The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office. Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes). 
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Part IV, paras. 8.43 and 38.02.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



